Citation Nr: 1000429	
Decision Date: 01/05/10    Archive Date: 01/15/10

DOCKET NO.  06-28 708	)	DATE
	)
	)

Received from the 
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 
percent for posttraumatic stress disorder.

2.  Entitlement to an initial compensable evaluation for 
residuals of a fracture of the left zygomatic arch.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The Veteran served on active duty from October 1968 to 
February 1972.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2004 decision by the RO in 
Philadelphia, Pennsylvania.  After the decision was entered, 
the case was transferred to the jurisdiction of the RO in New 
York, New York.


FINDING OF FACT

By written communication received at the Board in November 
2009, the Veteran indicated that he wished to withdraw his 
pending appeal; as of that date, the Board had not yet 
promulgated a final decision on the issues presented.


CONCLUSION OF LAW

The Veteran's appeal has been withdrawn.  38 U.S.C.A. 
§ 7105(d) (West 2002); 38 C.F.R. § 20.204 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

An appellant, or his authorized representative, may withdraw 
an appeal to the Board by doing so in writing at any time 
before the Board issues its final decision.  See 38 C.F.R. § 
20.204(b) (2009).  When he does so, the withdrawal 
effectively creates a situation where there is no longer an 
allegation of error of fact or law with respect to the 
determination that had been previously appealed.  
Consequently, in such an instance, dismissal is appropriate.  
See 38 U.S.C.A. § 7105(d) (West 2002).

In the present case, the record shows that the Veteran, by 
way of a written communication received at the Board in 
November 2009, indicated that he wished to withdraw his 
pending appeal.  As of the date of the Veteran's 
communication, the Board had not yet promulgated a final 
decision on the issues presented.  Because the Veteran has 
expressed a desire to terminate his appeal, because he has 
done so in writing, and because the Board had not yet 
promulgated an appellate decision at the time of the request 
for withdrawal, the legal requirements for proper withdrawal 
have been satisfied.  38 C.F.R. § 20.204 (2009).  Further 
action by the Board is not appropriate, and the appeal will 
be dismissed.  38 U.S.C.A. § 7105(d) (West 2002).


ORDER

The appeal is dismissed.


		
MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


